Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (11/09/2021) in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Acknowledgements

3.	The undersigned thanks Applicant representative (Atty. Anderson; R.No. 77,898) for the cooperation expediting the case, and for the timely filed Terminal Disclaimer approved and recorded on (11/13/2021).
	
3.1.	Upon new entry, claims (21 -44) remain pending for examination, of which (21, 28, 37) being the three (3) parallel running independent claims on record. Claims (1 -20) were previously cancelled.

                                               Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was/were submitted on (08/12/2021) is in compliance with the provisions of 37 CFR 1.97, being accepted and recorded on file. 

    Terminal Disclaimer

5.	A timely filed Terminal Disclaimer was received and approved on date 11/13/2021. The Terminal disclaimer is disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the involved Applications, being reviewed and accepted. The TD has been approved and recorded on file.

              Notice of Allowance

6.       In view of the new filed Terminal disclaimer (TD) and persuasive arguments presented, the Examiner considers that the case has now been placed in conditions for allowance, and therefore a Notice of Allowance on claims (21 -44) appears as following:

6.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

7.       The following is the Examiners statement of reasons for allowance:

7.1.    The three (3) parallel running Independent claims (21, 28, 37) on record, are drawn to a particular vehicle navigation system able to – capture and perform monocular analysis of the surrender image/visual data, used to generate a set of measurements parameters, (Figs. 3 -4), wherein the action is a cut-in to a lane in which the vehicle is traveling, also associated with the status and situational characteristics (static-motion constrains) of the vehicle in realtime, as shown in Figs. (5 -6), in order to change the navigation requirements the vehicle based on the situation. 



8.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

8.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

                  Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1. Patent documentation:

US 10,452,069 B2		Stein; et al.		G06K9/00798; G08G1/09626; B60W30/16; 
US 10,037,689 B2		Taylor; et al.		G06K7/10475; G08G1/0145; G05D1/0287;
US 10,185,879 B2		Sakamoto; et al.	G06T7/12; G06T7/136; G06K9/00798
US 10,108,195 B2		Silvlin; et al.		G05D1/0212; B60W30/18163; G05D1/0088; 

9.2. Non-Patent documentation:

_ Lane change decision Aid system based motion-driven vehicle tracking; Alonzo; 2008.
_ Overtaking vehicle detection using dynamic and Quasi-static background modeling; Wang; 2005.
_ Action recognition and prediction for Driver assistance systems; Dagli; 2003. 

        CONCLUSIONS

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.